Citation Nr: 9930929	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
as secondary to the service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


REMAND

The veteran had active service from July 1968 to May 1970 and 
from August 1970 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in part denied a rating in excess of 30 
percent for the veteran's PTSD.  This matter also arises from 
a June 1997 rating action in which the RO denied service 
connection for a heart condition as secondary to the service-
connected PTSD.  The Board notes that at the hearing in March 
1998 the veteran essentially claimed service connection for 
substance abuse (alcohol and drug) as secondary to the 
service-connected PTSD.  The issue of service connection for 
substance abuse as being secondary to PTSD has not 
specifically been addressed by the RO.  That issue, however, 
would impact on the other issues currently before the Board 
and as such it is inextricably interwined with the certified 
appellate issues.  Therefore, the case must be REMANDED back 
to the RO for the following.

The RO should adjudicate the issue of 
service connection for substance abuse as 
being secondary to the service connected 
PTSD.  If the claim is denied, the 
veteran should be notified of the adverse 
decision and provided with his appellate 
rights.  If a notice of disagreement is 
filed, the RO should then issue a 
statement of the case and provide the 
veteran and his representative with the 
applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


